Case 2:20-cr-00173-NR Document 29 Filed 08/31/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

Vv. CRIM.NO. 20-23

CHAS To Pre, WEST

ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
In accordance with Administrative Order 20-mc-466, this Court finds:

X That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after
consultation with counsel; and
The proceeding(s) held on this date may be conducted by:

x Video Teleconferencing
Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
_____ The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

Other:

 

 

 
     

Date: 8/31/20 é
United States Magistrate Judge
